DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Information Disclosure Statement
The IDS received on 01/16/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 07/19/2019 are accepted. 

Claim Rejections - 35 USC § 112
Claims 1, 8-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as vague and indefinite since the various definitions of the invention given in method claims 1, 8-11 and 16-20, are such that the claims as a whole are not clear and concise. Moreover the plurality of definitions of the inventions makes it difficult, if not impossible, to determine the matter for which protection is sought, and places and undue burden on others seeking to establish the extent of the protection. It is not specified who does what, e.g. which parts of the system carry out the method steps listed in said claim (diagnosing a connection or an industrial machine; the industrial machine connection and communication diagnostic system). In the present case it is considered appropriate to use only one independent method claim with dependent claims as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Regarding claim 1, Chou discloses a method of diagnosing a connection or communication issue with an industrial machine [Fig. 3, col. 4, lines 1-19 and lines 15-38] comprising: connecting to an electronic processing system of an industrial machine (As shown in FIG. 1, the system 1000 includes a vehicle 10 with a vehicle driver or user 140, having an in-vehicle computing system 100, a client computer device 101 installed to enable vehicle health checkup and remote diagnostics, a communication link 150 (e.g., via wireless base stations 150B, or the like) for communicating vehicle information (e.g., vehicle identification number, (VIN), diagnostic data, and the like). Such a link may be interfaced with an intranet 150C, the Internet 150D, or a public (or private) switch telephone network (PSTN) 150E. Further shown, the vehicle location is established, for example by a device 317 (e.g., antenna or the like) for receiving positioning information from orbiting Global Positioning System (GPS) satellites 150A. Further shown is a roadside assistance unit 175 for assisting the vehicle based on a Signal received over the communication link 150 [col. 2, lines 0-47, see also col. 4, lines 15-19, see also col.4, lines 15-38]), wherein the electronic processing system (i.e. In vehicle system 101, vehicle Bus Interface) includes a CAN bus and a plurality of controllers (i.e. plurality of ECU’s connected to CAN bus) connected to the CAN bus (The vehicle bus interface 120 is responsible for replying to requests for parametric data. It is also responsible for continuously monitoring the vehicle bus 104 for any fault reported by the ECUs 103, in terms of diagnostic trouble codes (DTCs). The vehicle bus interface 120 includes the following modules: vehicle bus adapter 120C, fault detector 120B, and diagnostic data service 120A. The fault performing a connectivity check to obtain connection status data for one or more of the controllers (computer device 101. The vehicle bus interface 120 is responsible for replying to requests for parametric data. It is also responsible for continuously monitoring the vehicle bus 104 for any fault reported by the ECUs 103, in terms of diagnostic trouble codes (DTCs). The vehicle bus interface 120 includes the following modules: vehicle bus adapter 120C, fault detector 120B, and diagnostic data service 120A. The fault detector 120B polls the vehicle bus 104 through the vehicle bus adapter 120C checking for fault codes reported by the vehicle ECUs 103 [col. 4, lines 14-24]); performing a CAN bus check to obtain CAN bus data (Turning to FIG. 4, a process flow will be described with reference to step numbers shown in FIG. 4. In FIG. 4, the fault detector 120B periodically polls the vehicle bus 104, checking for fault codes reported by the analyzing the software data, the connection status data, and the CAN bus data to determine a likely cause of an industrial machine connection or communication issue (In step 3, the fault monitor notifies the diagnostic client about the occurrence of the faults detected along with the fault codes. Thereafter, the diagnostic client determines the severity of the faults by looking in the predefined fault code/severity/ recommendation table (step 4). It communicates with the driver through the user interface 100 about the detected faults, their severity and recommended driver actions. There are a plurality of Severity levels. Such as a warning and/or an alarm. In step 5, the driver triggers a request for further information about the faults and guidance. For example, the driver may press the “Call Me” button (or the like on the touch screen). Then, the diagnostic client 421 initiates a diagnosis session with the diagnostic Server 201 (step 6). The diagnostic client 421 passes the fault codes, vehicle identification and other relevant information to the server 201 [col. 8, lines 5-21]); outputting a solution to the industrial machine connection or communication issue to a technician based on the analyzed data (In Step 9, the diagnostic data Service interrogates the ECUs 103 via the vehicle bus adapter 120C 
Although Chou discloses everything as applied above, Chou does not explicitly discloses the plurality of controllers programmed to run one or more software applications; performing a software check to obtain software data related to the software applications. However, these concepts are well known in the art as taught by Butts.
the plurality of controllers programmed to run one or more software applications (Software on each controller records errors and keeps a histogram of all CAN messages. These counts are synchronized across all of the controllers via a start and stop message. To synchronize the counts, Parameter Group Name (PGN) 65124 (ISO 11992 General Purpose Message #2/5) is used. Byte 1 (1 offset) in this message indicates if the counters should be started or stopped. A non-Zero value indicates the counters should be started. A Zero value indicates the counters should be stopped. This sets up a measurement interval by synchronizing all controllers on the bus within some margin of error. The current software implementation assumes the start and stop messages will always be transmitted and received successfully [Para. 0072, see also Para. 0079]); performing a software check to obtain software data related to the software applications (Advantages of a preferred embodiment include i) the use of existing controllers on the CAN bus with no incremental cost for additional controllers; ii) minimal impact on the performance of the controllers through the use of minimal programming code for maintaining diagnostic counts; iii) the ability to retrofit existing vehicles in the field by reprogramming the controllers with updated application Software; and iv) the capability to isolate a problem to either a field replace able electronics unit or between two points on the CAN bus where the problem is occurring [Para. 0079, see also Para. 0204])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Butts method into Chou invention. One of ordinary skill in the art would have been motivated to determine to fail at some 

Regarding claim 2, Chou/Butts disclose everything as discuss above, Chou further discloses wherein connecting to the electronic processing system includes connecting from a remote location over a network or connecting locally onsite (As shown in FIG. 1, the system 1000 includes a vehicle 10 with a vehicle driver or user 140, having an in-vehicle computing system 100, a client computer device 101 installed to enable vehicle health checkup and remote diagnostics, a communication link 150 (e.g., via wireless base stations 150B, or the like) for communicating vehicle information (e.g., vehicle identification number, (VIN), diagnostic data, and the like). Such a link may be interfaced with an intranet 150C, the Internet 150D, or a public (or private) switch telephone network (PSTN) 150E. Further shown, the vehicle location is established, for example by a device 317 (e.g., antenna or the like) for receiving positioning information from orbiting Global Positioning System (GPS) satellites 150A [col. 2, lines 30-44]).

 Regarding claim 3, Chou/Butts disclose everything as discuss above, Chou further discloses further comprising capturing and storing resolution information (The diagnosis engine 201A first determines if a fault or a potential of a fault is present by checking if any trouble code is reported by the client, and checking a predetermined list of vehicle attribute values against their normal operating characteristics. If no fault is found and the vehicle data appears normal, the diagnosis engine 201A 

Regarding claim 4, Chou/Butts disclose everything as discuss above, Chou further discloses further comprising obtaining telematics data, wherein the telematics data includes past machine health data (Within the diagnostic server 201 at the service center 200 is a diagnosis engine 201A. The main function of the diagnosis engine 201A is to provide a health checkup or a diagnosis using the data obtained from the vehicle, the vehicle's past history, and the diagnostics information about the particular model of the vehicle. It is also possible to incorporate qualitative Symptom descriptions from the driver as part of the diagnostic input. The diagnosis engine 201A may deploy a combination of technologies, ranging from model-based 

Regarding claim 5, Chou/Butts disclose everything as discuss above.
Although Chou discloses everything as applied above, Chou does not explicitly discloses wherein performing the software check includes at least one of determining if there are any missing or conflicting software applications, ~-22-~determining if there is a missing file or driver, determining if any software updates are needed, and determining if there are software dependencies between different controllers. However, these concepts are well known in the art as taught by Butts.
In the same field of endeavor, Butts discloses wherein performing the software check [Para. 0074] includes at least one of determining if there are any missing or conflicting software applications, ~-22-~determining if there is a missing file or driver, determining if any software updates are needed, and determining if there are software dependencies between different controllers (Another embodiment utilizes microcontrollers that provide the transmit and receive error counts in the CAN controllers. The Infineon (formerly Siemens) C16x family of microcontrollers do not allow the transmit and receive error counts in the CAN controller to be read by software. These counts are contained with the CAN controller built into the microcontrollers. Also the first ST10 microcontrollers had the same CAN controller as the C16x family. The new ST10F27x microcontrollers as  provide the transmit and receive error counts as memory mapped registers. This information can be graphed over time and increases in transmit and receive counts can be correlated with external events. These external events could be vibrations in the field, high vehicle speeds, ambient temperature, driver abuse, or some other external event that could lead to increased CAN errors or increased stress on a controller [Para. 0204, see also Para. 0125]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Butts method into Chou invention. One of ordinary skill in the art would have been motivated to determine to fail at some future point in time based on the trends in the health index over time [Butts, Para. 0006].

Regarding claim 6, Chou/Butts disclose everything as discuss above, Chou further discloses wherein performing the connectivity check includes at least one of performing a VCI hardware status check, obtaining RP1210 information, obtaining machine controller programming error logs, obtaining engine controller programming error objects, and obtaining software processor error logs (If a fault or potential of a fault is identified, the diagnostic server 201 informs the vehicle client computer device about the presence of trouble, and then terminates the data connection. Server 201 then compiles the relevant data and creates a case for the call center system 202 to handle. An available customer service representative 202D picks up the case from the to-be-responded job queue and initiates a voice call to the vehicle. Assisted by diagnosis tools (e.g., on-line 

Regarding claim 7, Chou/Butts disclose everything as discuss above, Chou further discloses wherein performing the CAN bus check includes at least one of performing a VCI status check, injecting a voltage pulse and performing an advanced CAN diagnostic, performing a physical layer check, performing a message check, and performing a controller response check (In this Scenario, the driver initiates an automated health checkup by using the touch-Screen or speech recognition user interface 310 of the vehicle client 101. Then, vehicle information, estimated to be on the order of 1 kilobyte in size, including, for example, vehicle identification number (VIN), any trouble codes, and/or a snapshot of the vehicle data, are retrieved by the vehicle client 101 through the vehicle bus interface 120. The vehicle client 101 combines vehicle ID information with the information from the vehicle bus interface 120 and sends the data to the Diagnostic Server 201 over a data link. The data link is kept open. The diagnostics server 201 retrieves vehicle information from the data repository 203 and compares the data from the   

Regarding claim 8, Chou/Butts disclose everything as discuss above, Chou further discloses wherein outputting a solution includes at least one of providing steps to resolve an issue, providing a solution article, and providing a link (If a fault or potential of a fault is identified, the diagnostic server 201 informs the vehicle client computer device about the presence of trouble, and then terminates the data connection. Server 201 then compiles the relevant data and creates a case for the call center system 202 to handle. An available customer service representative 202D picks up the case from the to-be-responded job queue and initiates a voice call to the vehicle. Assisted by diagnosis tools (e.g., on-line manuals, rule-based diagnosis or case-based reasoning), the customer service representative (CSR) 202D analyzes the problem and may identify the cause of the fault. The driver or user also may describe certain symptoms not captured by the diagnostic data (e.g. noise, 

Regarding claims 9, 11-14, they are substantially the same as claims 1, 5-8, except claims 9, 11-14 are in system claim format.  Because the same reasoning applies, claims 9, 11-14 are rejected under the same reasoning as claims 1, 5-8, where Chou further discloses an industrial machine connection and communication diagnostic system [Fig. 3, in vehicle system 100] comprising: a communication interface [Fig. 3, vehicle bus interface 120]; the plurality of controllers [Fig. 3, the vehicle ECU’s 103]; a diagnostic module [Fig. 3, diagnostic data service 120A]. 

Regarding claim 10, Chou/Butts disclose everything as discuss above, Chou further discloses wherein the communication interface includes at least one of a wired connection and a wireless connection (As shown in FIG. 1, the system 1000 includes a vehicle 10 with a vehicle driver or user 140, having an in-vehicle computing system 100, a client computer device 101 installed to enable vehicle health checkup and remote diagnostics, a communication link 150 (e.g., via wireless base stations 150B, or the like) for communicating vehicle information (e.g., vehicle identification number, (VIN), diagnostic data, and the like). Such a link may be interfaced with an intranet 150C, the Internet 150D, or a public (or private) switch 

Regarding claim 15, Chou/Butts disclose everything as discuss above, Chou further discloses wherein the diagnostic module is configured to receive telematics data (The diagnostic data Service 120A accepts request for vehicle parametric data and retrieves the data using the vehicle bus adapter [col. 4, lines 36-38]), wherein the telematics data includes past machine health data that is analyzed with the software data (Within the diagnostic server 201 at the service center 200 is a diagnosis engine 201A. The main function of the diagnosis engine 201A is to provide a health checkup or a diagnosis using the data obtained from the vehicle, the vehicle's past history, and the diagnostics information about the particular model of the vehicle. It is also possible to incorporate qualitative Symptom descriptions from the driver as part of the diagnostic input. The diagnosis engine 201A may deploy a combination of technologies, ranging from model-based monitoring to case based reasoning, to determine the health of the vehicle, identify potential troubles, and diagnose existing problems. The diagnostic Server 201 also includes components that interact with the vehicle client 101, the vehicle data repositories 203, and the call-center 202 system [col. 5, lines 53-67]), the connection status data, and the CAN bus data to determine the likely cause of an industrial machine connection or communication issue (In step 3, the fault monitor notifies the 

Regarding claim 16, Chou discloses an industrial machine connection and communication diagnostic system [Fig. 3, col. 4, lines 1-19 and lines 15-38] comprising: a communication interface [Fig. 3, vehicle bus interface 120]; configured to connect to an electronic processing system of an industrial machine (As shown in FIG. 1, the system 1000 includes a vehicle 10 with a vehicle driver or user 140, having an in-vehicle computing system 100, a client computer device 101 installed to enable vehicle health checkup and remote diagnostics, a communication link 150 (e.g., via wireless base stations 150B, or the like) for communicating vehicle information (e.g., vehicle identification number, (VIN), diagnostic data, and the like). Such a link may be interfaced with an intranet 150C, the Internet 150D, or a public (or private) switch telephone network (PSTN) 150E.  wherein the electronic processing includes a CAN bus system (i.e. In vehicle system 101, vehicle Bus Interface) and a plurality of controllers (i.e. plurality of ECU’s connected to CAN bus) connected to the CAN bus (The vehicle bus interface 120 is responsible for replying to requests for parametric data. It is also responsible for continuously monitoring the vehicle bus 104 for any fault reported by the ECUs 103, in terms of diagnostic trouble codes (DTCs). The vehicle bus interface 120 includes the following modules: vehicle bus adapter 120C, fault detector 120B, and diagnostic data service 120A. The fault detector 120B polls the vehicle bus 104 through the vehicle bus adapter 120C checking for fault codes reported by the vehicle ECUs 103. The vehicle bus adapter 120C translates the messages received from the vehicle bus into the language of the fault detector. It also translates messages from the fault detector into the language of the vehicle bus. The fault code specifications and protocols of the vehicle may be Original Equipment Manufacturer (OEM) and model dependent. The term “vehicle fault codes” is meant to be synonymous with the term “trouble code” or “diagnostic trouble code”. A listing of such codes may be found in the publication of the Society of Automotive Engineers, “SAE On-Board Diagnostics for Light and Medium Duty Vehicles Standards Manual”. The diagnostic data Service 120A accepts request for  and a diagnostic module configured to initiate a controller response check (computer device 101. The vehicle bus interface 120 is responsible for replying to requests for parametric data. It is also responsible for continuously monitoring the vehicle bus 104 for any fault reported by the ECUs 103, in terms of diagnostic trouble codes (DTCs). The vehicle bus interface 120 includes the following modules: vehicle bus adapter 120C, fault detector 120B, and diagnostic data service 120A. The fault detector 120B polls the vehicle bus 104 through the vehicle bus adapter 120C checking for fault codes reported by the vehicle ECUs 103 [col. 4, lines 14-24]), the controller response check including determining the number of controllers and the controller layout, request a response from each controller (Turning to FIG. 4, a process flow will be described with reference to step numbers shown in FIG. 4. In FIG. 4, the fault detector 120B periodically polls the vehicle bus 104, checking for fault codes reported by the vehicle ECUs (step 1). Then, in step 2, the fault detector 120B reports newly detected fault codes along with associated information (e.g. time stamp, etc.) to the fault monitor 420 on the vehicle client computer device. (An alternative implementation is that the fault detector 120B is a part of the fault monitor 420 which periodically polls the ECUs through the vehicle bus adapter 120C.) In step 3, the fault monitor notifies the diagnostic client about the occurrence of the faults detected along with the fault codes [col. 7, lines 61-67 and col. 8, lines 1-7]), 
Although Chou discloses everything as applied above, Chou does not explicitly discloses the plurality of controllers programmed to run one or more software 
In the same field of endeavor, Butts discloses the plurality of controllers programmed to run one or more software applications (Software on each controller records errors and keeps a histogram of all CAN messages. These counts are synchronized across all of the controllers via a start and stop message. To synchronize the counts, Parameter Group Name (PGN) 65124 (ISO 11992 General Purpose Message #2/5) is used. Byte 1 (1 offset) in this message indicates if the counters should be started or stopped. A non-Zero value indicates the counters should be started. A Zero value indicates the counters should be stopped. This sets up a measurement interval by synchronizing all controllers on the bus within some margin of error. The current software implementation assumes the start and stop messages will always be transmitted and received successfully [Para. 0072, see also Para. 0079]); provide a graphical representation of the controller layout, determine a fault (The CCMON is the master diagnostic module in this setup. It is responsible for i) starting and stopping a measurement interval, ii) reading the data from the individual controllers, iii) performing the analysis of this data, and iv) generating web pages from the results of the analysis. These webpages can be viewed with any web browser. A web server presents the web-pages to the end user via the standard HTTP protocol over an Ethernet connection. The data will also be stored in a log file that can be analyzed offline. In an embedded application, these web pages would be served up by a high end embedded controller or could  Graphical User Interface (GUI) objects on a high end graphic display such as John Deere's Green Star 2 (GS2) or the Virtual Terminal Implement (VTi) [Para. 0140]. At this point the CCMON is ready to perform the measurements and analysis operations. The CCMON sends out a synchronization signal to all controllers on the CAN bus 156. This message is used to synchronize the error counts and histograms across all controllers on the CAN bus [Para. 0143]), and display the location of the fault on the graphical representation (The Data Analyzer module 272 does the actual analysis on the data. It sends the data to other modules to generate graphs of the data. It also looks for trends in the data and generates a summary of the CAN bus health. This is sent to the HTML Generator [Para. 0152]. The TX/RX Graph and the Error Graph module use two classes that encapsulate and hide the gd library. These two classes are used for drawing line and bar graphs [Para. 0154]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Butts method into Chou invention. One of ordinary skill in the art would have been motivated to determine to fail at some future point in time based on the trends in the health index over time [Butts, Para. 0006].

Regarding claim 17, Chou/Butts disclose everything as discuss above, Chou further discloses wherein determining the fault includes at least one of obtaining error counts, obtaining diagnostic trouble codes, and obtaining voltage readings (Similar to the health checkup request, the in-vehicle system collects and uploads a 

Regarding claim 18, Chou/Butts disclose everything as discuss above.
Although Chou discloses everything as applied above, Chou does not explicitly discloses wherein the fault indicates a wiring fault. However, these concepts are well known in the art as taught by Butts.
In the same field of endeavor, Butts discloses wherein the fault indicates a wiring fault (Digital Averaging is a method that can accurately determine very short intermittent faults in a wire. This is also an expensive method. It would only be able to perform the checks while the bus is not being used. The CAN Condition Monitor (CCMon) is a device that would be able to detect problems in the CAN bus prior to degrading vehicle operation capability. It is fairly inexpensive. The data can be collected in a distributed manor or sent to a central device for collection. This may have a lower cost approach than the other methods. However, this method may not be able to detect sub-bit errors accurately. It may also still require a device with a moderate amount of processing capability to synchronize the data collection and analyze the data [Para. 0103]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Butts method into Chou invention. One 

Regarding claim 19, Chou/Butts disclose everything as discuss above.
Although Chou discloses everything as applied above, Chou does not explicitly discloses wherein displaying the fault on the graphical representation includes highlighting a network segment. However, these concepts are well known in the art as taught by Butts.
In the same field of endeavor, Butts discloses wherein displaying the fault on the graphical representation includes highlighting a network segment [Para. 0006, see also Para. 0075-0077]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Butts method into Chou invention. One of ordinary skill in the art would have been motivated to determine to fail at some future point in time based on the trends in the health index over time [Butts, Para. 0006].

Regarding claim 20, Chou/Butts disclose everything as discuss above, Chou further discloses wherein the graphical representation is updated in real time (The driver is informed by the user interface 105, by audio (e.g., TTS, prerecorded, or Synthesized Sounds) and/or visual display output using the output devices 315 and 316 of the user interface 310 shown in FIG. 2, that a vehicle fault, characterized by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465